Citation Nr: 0207321	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  01-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for left ear disability based on VA treatment 
in April 1993.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1946 to June 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In a May 2001 Form 9, the veteran requested a hearing before 
a Member of the Board at the RO.  The requested hearing was 
scheduled for October 2001, but the veteran failed to appear.  
He has not requested that the hearing be rescheduled. 
Therefore, his request for a hearing before a Member of the 
Board is considered to be withdrawn.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal has been obtained.

2.  The veteran's left ear disability was not caused or 
worsened by VA treatment in April 1993.


CONCLUSION OF LAW

The requirements for compensation for left ear disability 
based on VA treatment in April 1993 have not been met.  38 
U.S.C.A. § 1151 (West Supp. 2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, since the RO's most recent 
consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  For the purposes of this decision, the Board will 
assume that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
information and evidence necessary to substantiate his claim 
and of the assistance that VA would provide to obtain such 
evidence and information.  The veteran has identified records 
he believes to be supportive of his claim, and the RO has 
obtained those records.  Although the veteran has not been 
afforded a VA examination in response to his claim, the 
medical evidence of record is sufficient to decide the claim.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.

In sum the facts pertinent to this claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  A remand to afford the RO an opportunity to 
consider the claim in light of the implementing regulations 
would only serve to further delay resolution of the veteran's 
claim with no benefit flowing to the veteran.  Accordingly, 
the Board will address the merits of the claim.

Legal Criteria

38 U.S.C. A § 1151 was amended by Pub. L. No. 104-204, 
effective October 1, 1997.  The veteran's claim was filed 
after October 1, 1997.  Therefore, the amended law is 
applicable to his claim.  See VAOPGCPREC 40-97.

Compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  For purposes of this 
section, a disability is a qualifying additional disability 
if the disability was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

Analysis

VA records show that the veteran was admitted to a VA 
facility on April 14, 1993 with a history of intermittent 
popping, cracking, and roaring in the left ear, as well as 
occasional otalgia, otorrhea and bloody discharge.  He also 
reported noticing a gradual decrease in hearing in the left 
ear with a dramatic increase in symptoms beginning 
approximately two to three years prior to admission.  
Evaluations in January 1993 had revealed chronic otitis 
media, chronic and acute inflammatory changes in the left 
ear, possible evidence of a cholesteatoma in the left ear, 
and mixed hearing loss in the left ear.  Tympanomastoidectomy 
was recommended and was the reason for the veteran's 
admission.  The procedure was performed on April 15, 1993.  
The veteran reportedly tolerated the procedure well and had 
an uneventful postoperative course.  On April 16, 1993, the 
dressing was changed and the wound was inspected.  No 
evidence of bleeding or infection was found.  He was 
discharged on that day with a pertinent final diagnosis of 
chronic otitis media with cholesteatoma of the left ear.  He 
was prescribed Keflex and Percocet and instructed to keep the 
ear dry and return for a follow-up evaluation at the ENT 
clinic in one week.  

Later VA medical records do not show that the veteran was 
seen with left ear complaints until January 1994 when he 
reported that something was growing in his ear.  His history 
was noted to be positive for chronic otitis media with 
cholesteatoma of the left ear.  He was referred to the 
dermatology service which rendered a diagnosis of 
questionable seborrheic dermatitis in the ear canal.  

He apparently underwent left mastoid cavity cleaning by VA in 
January 1994.

A VA medical record dated in April 1994 shows that the 
veteran attempted to schedule a follow up ENT appointment but 
none was available at that time.  When he was seen by VA on 
an outpatient basis in July 1994, no complaints were noted.  
The physical examination revealed a well healed scar, and the 
impression was status post mastoid surgery.  In August 1994, 
he was seen with recurrent otitis of the left ear with 
drainage.  The provisional diagnosis was status post mastoid 
surgery and chronic, recurrent otitis.  No ENT appointment 
was available at that time.  

The veteran was not thereafter seen by VA for any problem 
related to his left ear until 1999 when he was evaluated for 
hearing loss and issued hearing aids.  When he was seen by VA 
in September 2000, drainage in the left ear was noted and 
otitis media was diagnosed.  He was thereafter followed for 
otitis media.  The assessment in December 2000 was chronic 
otitis media.  At that time it was also noted that he had 
done well after the 1993 surgery until now.  Intermittent 
drainage was also noted when the veteran was seen in January 
2001.

The foregoing evidence shows that the veteran had chronic 
otitis media, cholesteatoma and hearing loss prior to the VA 
treatment in April 1993.  He had an acute problem with 
dermatitis in the left ear canal in 1994, with no indication 
that the dermatitis was related to the VA treatment in 1994.  
Following the VA treatment in April 1993, there was no 
documented episode of active otitis until 2000.  In addition, 
the history recorded for clinical purposes when the veteran 
underwent treatment for otitis media in 2000 was that the 
veteran had done well after the 1993 surgery until the 
current episode of otitis.  Thus, the medical evidence shows 
that the VA treatment in 1993 was ameliorative.  There is no 
indication in the medical evidence that the veteran's otitis 
or any other left ear disorder was caused or worsened by the 
VA treatment.  

The evidence of a nexus between the VA treatment and left ear 
disability consists of the veteran's own statements.  
However, the veteran, as a lay person, is not competent to 
provide evidence requiring medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


ORDER

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for left ear disability based on VA treatment 
in April 1993 is denied.

		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

